                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

 UNITED STATES OF AMERICA,

        Plaintiff,
                vs.
                                                             Civil No. 18-cv-1910-JPG-GCS
 ESTATE OF MICHAEL R. DONOHUE,
 Deceased; SEAN DONOHUE, Executor of the
 Estate of Michael R. Donohue, deceased; JUDITH
 KUJANSON; DANIEL DONOHUE; MARY E.
 DONOHUE; UNKNOWN HEIRS AND
 LEGATEES OF TIMOTHY DONOHUE,
 DECEASED; JEFF OHLSON, Guardian of Person
 of Timothy Donohue; SUSAN V. BECKER a/k/a
 Susan V. Donohue; UNKNOWN HEIRS AND
 LEGATEES OF MICHAEL R. DONOHUE,
 DECEASED; UNKNOWN OWNERS; and NON-
 RECORD CLAIMANTS,

        Defendants.

                                  MEMORANDUM AND ORDER

       This matter comes before the Court on the Government’s motion to strike the answer

(Doc. 8) purportedly filed on behalf of defendant Estate of Michael R. Donohue, deceased, on

the grounds that it was filed by an individual who is not an attorney (Doc. 27). No party has

responded to the motion.

       Generally, non-attorney individuals are not permitted to represent others in federal court.

See 28 U.S.C. § 1654 (providing that “parties may plead and conduct their own cases personally

or by counsel” (emphasis added); Fed. R. Civ. P. 11(a) (requiring papers to be signed by an

attorney of record or by a party personally); Elustra v. Mineo, 595 F.3d 699, 704 (7th Cir. 2010);

compare Guest v. Hansen, 603 F.3d 15, 21 (2d Cir. 2010) (non-attorney may represent estate in

federal court where he is the sole beneficiary and there are no creditors).

       In light of the lack of any opposition to the motion, and because a non-attorney individual
may not represent the Estate of Michael R. Donohue, the Court must strike the pleading

purportedly filed by the non-attorney on behalf of the estate. Accordingly, the Court GRANTS

the motion to strike (Doc. 27) and STRIKES the answer (Doc. 8) purportedly filed on behalf of

defendant Estate of Michael R. Donohue.

        IT IS SO ORDERED.
        DATED: May 13, 2019

                                            s/ J. Phil Gilbert
                                            J. PHIL GILBERT
                                            DISTRICT JUDGE
